Citation Nr: 1201705	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  11-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include a sleep disorder.

2.  Entitlement to service connection for carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a gynecological disability, to include anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1985 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.  In that decision, the RO denied entitlement to service connection for multiple disabilities.

In October 2011, the veteran testified at a hearing before the undersigned in Washington, D.C.; a transcript of that hearing is of record.  At the beginning of the hearing, the issues were consolidated and recharacterized as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

During the Board hearing, the Veteran indicated that she was receiving treatment for each disability for which service connection was being claimed at the Baltimore VA Medical Center (VAMC) and Glen Burnie, Maryland VA Clinic.  VA's duty to assist requires that it obtain these records, and a remand is therefore required to do so.  38 U.S.C.A. § 5103A(c)(2)  (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

In addition, under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay statements can satisfy each of these elements in certain circumstances, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); McLendon, 20 Vet. App. at 83.  In this case, the Board finds that the low threshold has been met in this case.  The STRs contain notations regarding psychiatric, back, and gynecological symptoms.  There are also competent lay statements of the Veteran and a fellow service member who indicated that the Veteran experienced wrist pain from typing.  This is consistent with her military occupation specialty of personnelman.  In addition, the Veteran has been diagnosed with psychiatric, back, and gynecological disabilities and has presented competent evidence of current wrist symptoms.  Finally, the lay statements of the Veteran, her fellow serviceman, and her mother contain evidence of continuity of symptomatology of each claimed disability.  Consequently, after all outstanding treatment records have been obtained, VA examinations should be provided as to each disability for which service connection has been claimed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, including those from the Baltimore VAMC and Glen Burnie Clinic.

2.  Schedule the Veteran for a VA examination as to the etiology of any current psychiatric disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current psychiatric disabilities.  With respect to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is is related to service, including in-service psychiatric symptoms.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  Schedule the Veteran for a VA examination as to the etiology of any current wrist disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current wrist disabilities.  With respect to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is is related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination as to the etiology of any current back disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current back disabilities.  With respect to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is is related to service, to include in-service back symptoms.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5.  Schedule the Veteran for a VA examination as to the etiology of any current gynecological disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current gynecological disabilities, to include anemia.  With respect to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is is related to service, to include in-service gynecological symptoms.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

6.  Readjudicate the claims for entitlement to service connection for a psychiatric disability to include sleep disorder, CTS, a back disability, and a gynecological disability to include anemia.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.  2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



